Citation Nr: 1036953	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  02-13 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a 
right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1976 to May 1986.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied granted the Veteran's claim 
for service connection for a right knee disorder and assigned an 
initial noncompensable rating.  A July 2004 rating decision 
increased this initial rating to 10 percent.

This matter was remanded by the Board in July 2003, December 2004 
and June 2007.

In June 2009, the Board denied the Veteran's claim for an 
increased initial rating for his right knee disability.  The 
Veteran subsequently appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  A February 2010 
Order vacated the Board's June 2009 decision and remanded the 
case for readjudication in compliance with the directives 
specified in a January 2010 Joint Motion for Remand (JMR).

This matter was again remanded in April 2010.

The issues of whether new and material evidence has been 
presented to reopen a claim for service connection for a 
lower back disability and entitlement to service 
connection for a bilateral wrist disability, a bilateral 
elbow disability, a neck disability and a psychiatric 
disability have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  These issues were also referred to the AOJ by the 
Board in its April 2010 remand.  The Board does not have 
jurisdiction over these issues, and they are referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

In its April 2010 remand, the Board instructed the AOJ to 
schedule a new VA orthopedic examination to determine the current 
severity of the Veteran's right knee disability.  The Veteran was 
notified in a June 2010 letter that this examination was 
scheduled to take place approximately six days following the date 
of the letter.  A notation from the AOJ indicated that the 
Veteran failed to appear for this scheduled examination.

A July 2010 letter from the Veteran stated that he did not 
receive the letter notifying him of the examination.  The Board 
notes that the June 2010 letter informing the Veteran of the 
scheduled examination was mailed to a different address than a 
May 2010 letter and the July 2010 supplemental statement of the 
case (SSOC).

The evidence of record suggests that the Veteran was not notified 
of the June 2010 examination.  Another remand is required to 
ensure that a new VA orthopedic examination is conducted in 
accordance with the directives in the January 2010 JMR.

The Veteran is notified that this examination is necessary 
to evaluate his claim. The consequences of failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for a 
VA examination to evaluate the severity of 
the service-connected right knee 
disability.  All indicated tests and 
studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The ranges of right knee extension and 
flexion should be reported in degrees.  The 
examiner should note the point, if any, at 
which pain occurs.  The examiner should 
also provide an opinion as to whether there 
is additional limitation of motion due to 
weakened movement, excess fatigability, 
incoordination, pain, or flare ups.  The 
examiner should express this opinion in 
terms of the degree of additional range-of-
motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-
ups, or pain. 

The examiner should also report whether 
there is subluxation or instability, and if 
present, provide an opinion as to its 
severity.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

2.  If the Veteran fails to report for the 
scheduled examination, the AOJ should 
obtain a copy of the notice of examination 
that was sent to the Veteran.

3.  The AOJ should review the examination 
report to ensure that it contains the 
information requested in this remand and is 
otherwise complete.

4.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case. Thereafter, the case 
should be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


